DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No.10,776,207 . Although the claims at issue are not identical, they are not patentably distinct from each other because the side by side showing of representative claims of the patent and instant application show that both are directed toward common subject matter.
Instant application (SN 16/999,887)
Patent No. 10,776,207
1. A computer system having one or more processors, 
the system configured to:
 perform a 
hardware reduction instruction using an input to calculate at least 
2. The system of claim 1, further configured to: generate, using the input, a lookup key, via a table index instruction, wherein the lookup key provides memory addresses of data to be loaded into one or more registers.

3. The system of claim 2, further configured to: perform a load 

4. The system of claim 3, wherein when performing the hardware reduction instruction, the system is further configured to: perform the hardware reduction instruction using the input and a result of the load hardware instruction as inputs to calculate the at least one range reduction factor.

5. The system of claim 3, wherein when performing the hardware restoration instruction, the system is configured to: perform the hardware restoration instruction using the input and a result of the load hardware instruction as inputs 

6. The system of claim 1, further configured to: execute an extended fused multiply add hardware instruction using the at least one range reduction factor as an input; and execute one or more fused multiply add hardware instructions on an output of the extended fused multiply add hardware instruction.

7. The system of claim 1, wherein when performing the hardware reduction instruction, the system is configured to: generate, using the input, a lookup key for a load operation, the lookup key providing memory addresses of data to be loaded into one or more registers; perform the load operation, using 

8. The system of claim 1, wherein when performing the hardware restoration instruction, the system is configured to: generate, using the input, a lookup key for a load operation, the lookup key providing memory addresses of data to be loaded into one or more registers; perform the load operation, using the lookup key as an input, by loading data at the memory addresses specified by the lookup key into the one or more registers; and process a result of the load 

9. The system of claim 1, further configured to: perform, using the input, a table index instruction to generate a lookup key, wherein the lookup key provides memory addresses of data to be loaded into one or more registers; and perform a load operation, using the lookup key as an input, by loading data at the memory addresses specified by the lookup key into the one or more registers.

10. The system of claim 9, wherein when performing the hardware reduction instruction, the system is further configured to: perform the hardware reduction instruction using the input, and the output of the load operation, as inputs to 

11. The system of claim 9, wherein when performing the hardware restoration instruction, the system is further configured to: perform the hardware restoration instruction using the input, and the output of the load operation, as inputs to calculate the at least one range restoration factor.

12. The system of claim 1, further configured to: generate, using the input, a lookup key, via a table index instruction, wherein the lookup key provides memory addresses of data to be loaded into one or more registers.

13. The system of claim 12, wherein when performing the 

14. The system of claim 12, wherein when performing the hardware restoration instruction, the system is further configured to: perform, using the lookup key and the input as inputs, a load operation, by loading data at the memory addresses specified by the lookup key into the one or more registers; and process a result of the load operation to 

15. A computer program product comprising: a non-transitory computer-readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors, the program instructions when executed by the one or more processors cause the processor to:


 perform a hardware 
reduction instruction using an 
input 

to calculate at least one range reduction factor of the input; 









using the input to calculate at least one range restoration factor of the input; and perform a final fused multiply add (FMA) type of hardware instruction or a floating-point multiply (FM) hardware instruction by combining a 
value 
reduced by the at least one range reduction factor with the at least one range restoration factor.




restoration instruction using the 
input to calculate at least one 
range restoration factor of the 
input; and performing a final fused multiply add (FMA) type of
 hardware instruction or a floating-
point multiply (FM) hardware 
instruction by combining a value 
reduced by the at least one range reduction factor with the at least 
one range restoration factor.
2. The method of claim 1, further comprising: generating, using the input, a lookup key, via a table index instruction, wherein the lookup key provides memory addresses of data to be loaded into one or more registers. 

    3. The method of claim 2, further comprising: performing a load 

    4. The method of claim 3, wherein performing the hardware reduction instruction further comprises: performing the hardware reduction instruction using the input and a result of the load hardware instruction as inputs to calculate the at least one range reduction factor. 

    5. The method of claim 3, wherein performing the hardware restoration instruction further comprises: performing the hardware restoration instruction using the input and a result of the load hardware instruction as inputs 

    6. The method of claim 1, further comprising: executing an 
extended fused multiply add hardware instruction using the at least one range reduction factor as an input; and executing one or more fused multiply add hardware instructions on an output of the extended fused multiply add hardware instruction. 

    7. The method of claim 1, wherein performing the hardware reduction instruction comprises: generating, using the 
input, a lookup key for a load operation, the lookup key providing memory addresses of data to be loaded into one or more registers; performing the load operation, 

    8. The method of claim 1, wherein performing the hardware restoration instruction comprises: generating, using the input, a lookup key for a load operation, the lookup key providing memory addresses of data to be loaded into one or more registers; performing the load operation, using the lookup key as an input, by loading data at the memory addresses specified by the lookup key into the one or more registers; and processing a result of the load 

    9. The method of claim 1, further comprising: performing, using the input, a table index instruction to generate a lookup key, wherein the lookup key provides memory addresses of data to be loaded into one or more registers; and performing a load operation, using the lookup key as an input, by loading data at the memory addresses specified by the lookup key into the one or more registers. 

    10. The method of claim 9, wherein performing the hardware reduction instruction further comprises: performing the hardware reduction instruction using the input, and the output of the load operation, as inputs to 

    11. The method of claim 9, wherein performing the hardware restoration instruction further comprises: performing the hardware restoration instruction using the input, and the output of the load operation, as inputs to calculate the at least one range restoration factor. 

    12. The method of claim 1, further comprising: generating, using the input, a lookup key, via a table index instruction, wherein the lookup key provides memory addresses of data to be loaded into one or more registers. 

    13. The method of claim 12, wherein performing the 

 performing, using the lookup key and the input as inputs, a load operation, by loading data at the memory addresses specified by the lookup key into the one or more registers; and processing a result of the load operation to calculate the at least one range reduction factor. 

    14. The method of claim 12, wherein performing the 
hardware restoration instruction further comprises: 
performing, using the lookup key and the input as inputs, a load operation, by loading data at the memory addresses specified by the lookup key into the one or more registers; and processing a result of the load operation to 

    15. An information handling system comprising a memory and one or more processors, the one or more processors configured and adapted to: receive an input, generate, using the input, a lookup key, via a table index instruction, perform a first load hardware instruction, using the lookup key as a first load hardware instruction input, by loading data at the memory addresses specified by the lookup key into one or more registers, perform a hardware reduction instruction using the input, and the output of the first load hardware instruction, as inputs to calculate at least one range reduction factor, 

instruction by combining an approximation based on a value reduced by the at least one range reduction factor, with the at least one range restoration factor. 






Allowable Subject Matter
Claims 1-25 are  objected to but would be allowable if the outstanding double patenting rejection above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of features in each of the independent claims was not found in the prior art. The prior art includes fused multiply add instructions and performing table lookup operation(s)  to support mathematical operations  on a computer and range reduction  on mathematical functions. However the combination of features in  claim 1 was not found in the prior art including:   A computer system having one or more processors, the system configured to: perform a hardware reduction instruction using an input to calculate at least one range reduction factor of the input; perform a hardware restoration instruction using the input to calculate at least one range restoration factor of the input; and perform a final fused multiply add (FMA) type of hardware instruction or a floating-point multiply (FM) hardware instruction by combining a value reduced by the at least one range reduction factor with the at least one range restoration factor. 
The variations to the combination of features in claim 1 included in the other independent claims also were not found in the prior art. Claims that depend from one of the independent claims include a corresponding combination of features and would be allowable for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dao Trong (patent application publication No. 2014/0244704) disclosed fused multiply add pipeline (e.g,. see abstract).
Anand (patent application publication No. 2011/0296146) disclosed hardware instructions to accelerate table-driven  mathematical function evaluation (e.g., see abstract).
Kwon (patent application publication No. 2003/0158879) disclosed pre-reduction technique within a multipler/accumulator architecture (e.g., see abstract).
Dhong (patent No. 6,282,557) disclosed low latency fused multiply-adder (e.g., see abstract).
Nievergelt, Y., Scalar Fused Multiply-Add Instructions  Produce Floating Point  Matrix Arithmetic  Provably Accurate to the Penultimate Digit,  2003, ACM, ACM Trans. on Mathematical Software, Vol. 29, No. 1,  pp.27-48.   (Year: 2003).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AIMEE J LI can be reached on 2-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC